Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3, 5, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pieretti et al. (US20180363215).
Regarding claims 1, 3, 11, 13, Pieretti et al. teaches a washing machine appliance (see abstract) comprising: a cabinet 12; a tub 14 mounted within the cabinet 12; a wash basket 16 rotatably mounted within the tub 14, wherein the wash basket 16 defines a wash chamber; a base 20 (which may be in the form of an impeller – reads on claims 3 and 13) mounted within the wash chamber, the base 20 having a top side and being rotatable relative to the wash chamber; and a bulk tank assembly 300 mounted to the top side of the base 20, the bulk tank assembly 300 mounted to the top side of the base 20, the bulk tank assembly 300 comprising an elongated reservoir 302 defining a reservoir volume to receive a cleaning agent therein; and a reservoir cap 306, 310, 360 mounted to the elongated reservoir, the reservoir cap 306, 310, 360 comprising a manual hand pump 306, 360 in fluid communication with the reservoir volume to selectively motivate a portion of the cleaning agent from the reservoir volume (see abstract, figures 1-3, 7, paragraphs [0018]-[0020], [0063]-[0065]). Pieretti et al. does not explicitly teach that the reservoir cap is removable. However, Pieretti et al. teaches in paragraph [0050] that making the assembly removable allows for refilling and cleaning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the reservoir cap may be removable in order to allow for refilling and cleaning.
Regarding claims 5 and 15, Pieretti et al. teaches the limitations of claims 1 and 11. Pieretti et al. teaches in figures 3, 7, paragraphs [0034]-[0035] that the elongated reservoir 302 comprises an inner surface directed towards the reservoir volume and an outer surface directed away from the reservoir volume, and wherein the elongated reservoir 302 further comprises a fluid outlet valve 108 extending from the inner surface to the outer surface to selectively permit a unidirectional flow of cleaning agent from the inner surface of the elongated reservoir 302 to the outer surface of the elongated reservoir 302.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pieretti et al. (US20180363215) as applied to claims 1 and 11 in view of Seto et al. (JP2015080559A).
Regarding claims 2 and 12, Pieretti et al. teaches the limitations of claims 1 and 11. Pieretti et al. teaches in figure 7 that the elongated reservoir 302 comprises an inner surface directed towards the reservoir volume and an outer surface directed away from the reservoir volume. Pieretti et al. does not teach a plurality of distribution ribs. Seto et al. teaches a washing machine appliance (see abstract) and that ribs may be disposed on inner surfaces of reservoirs in order to guide detergent flow (see figure 1 and page 6 of the translation). Since both Pieretti et al. and Seto et al. teach washing machines with detergent dispensers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that ribs may be disposed on the inner surface of the reservoir volume in the system by Pieretti et al. so as to guide the flow of detergent, as shown to be known and conventional by Seto et al.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pieretti et al. (US20180363215) as applied to claims 1 and 11 in view of Davis (US3724242A).
Regarding claims 4 and 14, Pieretti et al. teaches the limitations of claims 1 and 11. Pieretti et al. teaches in figure 7 that the elongated reservoir 302 comprises an inner surface directed towards the reservoir volume and an outer surface directed away from the reservoir volume. Pieretti et .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pieretti et al. (US20180363215) as applied to claims 5 and 15 in view of Dunsbergen et al. (US6301734).
Regarding claims 6 and 16, Pieretti et al. teaches the limitations of claims 5 and 15. Pieretti et al. teaches in figure 7 that the elongated reservoir 302 defines a floor. Pieretti et al. does not teach that the floor is sloped downward toward the fluid outlet valve. Dunsbergen et al. teaches a washing machine appliance (see abstract) and that the detergent reservoir is sloped downward toward the fluid outlet valve to direct the cleaning agent from the reservoir volume to the fluid outlet valve and also allowing for improved efficiency (see figure 2, column 1, lines 39-42, column 3, lines 27-67). Since both Pieretti et al. and Dunsbergen et al. teach washing machine appliances with detergent reservoirs it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the reservoir in the system by Pieretti et al. may be sloped so as to guide the fluid in the reservoir towards the outlet valve and also allowing for improved efficiency, as shown to be known and conventional by Dunsbergen et al.


Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Pieretti et al. (US20180363215). Pieretti et al. fails to teach/disclose all of the limitations of claims 7-10 and 17-20. Further no other prior art was located that fairly suggested the claimed inventions in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711